In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Lewis, J.), dated July 30, 2004, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff slipped and fell on ice on top of a cellar door abutting the defendants’ premises. The defendants submitted *394evidence sufficient to establish their entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557 [1980]). In opposition, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact as to whether the defendants had sufficient time following the cessation of a snow storm to ameliorate any hazard created by the snow storm (see Russo v 40 Garden St. Partners, 6 AD3d 420 [2004]; Dowden v Long Is. R.R., 305 AD2d 631 [2003]).
The plaintiffs remaining contentions are without merit. H. Miller, J.E, Ritter, Goldstein and Spolzino, JJ., concur.